Name: Commission Regulation (EEC) No 1119/87 of 23 April 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 4. 87 Official Journal of the European Communities No L 109/9 COMMISSION REGULATION (EEC) No 1119/87 of 23 April 1987 amending Regulation (EEC) No 2321/86 laying down detailed rules for the appli ­ cation of Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas it should be provided that the Member States should provide the Commission with the information relating to the application of Article 1 (2) of Regulation (EEC) No 1336/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), as last amended by Regulation (EEC) No 776/87 (2), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2321 /86 (3), as last amended by Regulation (EEC) No 261 /87 (4), laid down detailed rules for the application of the arrange ­ ments introduced by Regulation (EEC) No 1336/86 ; whereas, in view of the amendment introduced by Regu ­ lation (EEC) No 776/87, the detailed rules of application should be clarified and amended ; Whereas the second indent of the second subparagraph of Article 1 (2) of Regulation (EEC) No 1336/86 authorizes Member States to take any action necessary to ensure that the cessation of activity is spread equally throughout their territory ; whereas this provision applies during the first year of implementation of the discontinuation scheme without prejudice , however, to requests accepted under the previous legislation ; Article 1 Regulation (EEC) No 2321 /86 is hereby amended as follows : 1 . Article 5 is replaced by the following : 'Article 5 1 . Where the first indent of the second subpara ­ graph of Article 2 (5) of Regulation (EEC) No 1336/86 applies, and without prejudice to the second subpara ­ graph of Article 2 ( 1 ) of that Regulation, the available part of the amounts set out in Annex II to that Regula ­ tion shall be allocated to the Member States for the first and second years of application during the two months which follow the acceptance of the requests referred to in Article 3 ( 1 ) of this Regulation to be assigned for the financing of the measures referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 857/84. For the other years, the available part shall be allocated to Member States in January of each year concerned . The reference quantities thus released shall , as neces ­ sary, be added to the reserve referred to in Article 5 or in Article 6 (3) of Regulation (EEC) No 857/84 to be used in application of Article 3 (2) and of Article 4 ( 1 ) (b) and (c) of the same Regujation . 2. Where the second indent of the second subpara ­ graph of Article 2 (5) of Regulation (EEC) No 1336/86 applies, the available part of the amounts set out in Annex II to that Regulation shall be paid for the first time as compensation to the producers concerned after the date of 1 April which follows the acceptance of the requests referred to in Article 3 ( 1 ) of this Regulation Whereas Article 2 (5) of the abovementioned Regulation lists, on the one hand, the circumstances under which the amounts referred to in Annex II of that Regulation may not be totally used up and, on the other hand, the uses which may be made of the said amounts ; whereas the restructuring referred to in the first indent of the second subparagraph cannot take place unless the reduction objective referred to in the first indent of the first subparagraph has been achieved ; whereas the compensa ­ tion referred to in the second indent of the second sub ­ paragraph is payable, in respect of a linear reduction in the reference quantities, in all cases where the reduction objective has not been achieved ; (') OJ No L 119, 8 . 5 . 1986, p. 21 . O OJ No L 78 , 20 . 3 . 1987, p. 8 . O OJ No L 202, 25 . 7 . 1986, p. 13 . h) OJ No L 26, 29 . 1 . 1987, p. 18 . No L 109/10 Official Journal of the European Communities 24. 4 . 87 and for the period referred to in the second and third subparagraphs of Article 2 (2) of Regulation (EEC) No 1336/86 . All annual payments of compensation shall be effected after 1 April of the year concerned.'  where appropriate, the measures taken pursuant to the second subparagraph of Article 1 (2) and to Article 3 (2) of Regulation (EEC) No 1336/86,' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2. In Article 9 ( 1 ), the third indent is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 April 1987. For the Commission Frans ANDRIESSEN Vice-President